 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                  )   CR-18-01029-PHX-DGC
                                                )
10              Plaintiff,                      )
                                                )   ORDER OF DETENTION
11   vs.                                        )
                                                )
12   Isabel Maricella Silvas,                   )
                                                )
13              Defendant.                      )
                                                )
14                                              )
15          Defendant was released on Pretrial Supervision on 8/8/2019. Pretrial Services filed
16   a Petition for Action on Conditions of Pretrial Release alleging that defendant violated the
17   terms of her release. Defendant was arrested and appears before the Court with counsel.
18          Counsel for defendant advises the Court that defendant wishes to waive her right to
19   a hearing on the petition and will admit to Allegations 1 and 2 in the petition. The Court

20   addressed defendant and advised defendant of her right to remain silent, to continued

21   representation by counsel, to provide evidence on her behalf, and the government's obligation

22   to prove that defendant violated at least one condition of release by clear and convincing

23   evidence. Defendant advised she understood these rights and confirmed that she wanted to

24   waive her right to a hearing and admit to the allegations contained in the petition.

25          The Court deems the waiver a submission and based on defendant's admission to the
     allegations in the petition, the Court finds that defendant violated at least one condition of
26
     her release. Further, that defendant is unlikely to abide by any condition or combination of
27
     conditions of release.
28
 1         IT IS THEREFORE ORDERED that the defendant's release is revoked and she is
 2   detained pending further order of the Court.
 3         DATED this 5th day of February, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
